Name: Council Regulation (EEC) No 2665/84 of 18 September 1984 establishing, by derogation from Regulation (EEC) No 171/83, a temporary measure concerning by-catches in the fishery for Norway pout in the North Sea
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 No L 253/4 Official Journal of the European Communities 21 . 9 . 84 COUNCIL REGULATION (EEC) No 2665/84 of 18 September 1984 establishing , by derogation from Regulation (EEC) No 171 /83 , a temporary measure concerning by-catches in the fishery for Norway pout in the North Sea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas , under Article 2 of Regulation (EEC) No 170/83 , the Council has to work out, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific and Technical Committee for Fisheries, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation ; Whereas Regulation (EEC) No 171 /83 (2), as last amended by Regulation (EEC) No 2664/84 ('), lays down general rules for the fishing of biological resources found in Community waters ; Whereas the percentages of by-catches of species listed in Annex V caught during fishing for Norway pout in the North Sea should be temporarily amended , HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 8 ( 1 ) of Regulation (EEC) No 171 /83 , by-catches of the species listed in Annex V of that Regulation which are caught during fishing for Norway pout in the northern and central divisions of the North Sea (ICES divisions IV a and IV b) during the period 1 October 1984 to 31 May 1985 may comprise a maximum of 1 8 % by weight of the total catches of Norway pout and of the species listed in Annex V combined, provided that the percentage of by-catches of the species listed in Annex V, excluding whiting, does not exceed 8 % . Article 2 This Regulation shall enter into force on 1 October 1984 . It shall apply until 31 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1984 . For the Council The President A. DEASY (') OJ Nc L 24, 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 24, 27 . 1 . 1983 , p. 14 . (') See page 1 of this Official Journal .